           Case 17-71199            Doc 19       Filed 10/18/18 Entered 10/18/18 13:15:47                      Desc Main
                                                    Document Page 1 of 3




                                                    United States Bankruptcy Court
                                                      Middle District of Georgia
                                                           Valdosta Division

In Re:        Derwin Williams                                                 Case Number: 17-71199-JTL
              Manika Grant
              2951 Pauline Church Rd.                                         CHAPTER 13
              Quitman, GA 31643

              XXX-XX-8590
              XXX-XX-3917
                                                   Notice of Objection to Claim No. 5

THE CHAPTER 13 TRUSTEE, KRISTIN HURST, HAS FILED AN OBJECTION TO YOUR CLAIM IN THIS BANKRUPTCY CASE.
THIS NOTICE IS BEING SENT TO YOU PURSUANT TO FRBP 3007.

Your claim may be reduced, modified, or eliminated. You should read these documents carefully and discuss them with your attorney,
if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one . If not served with this notice in
accordance with the Bankruptcy Code or the Federal rules of Bankruptcy Procedure, a copy of the objection may be obtained upon
written request to counsel for the Chapter 13 Trustee, Kristin Hurst or at the Clerk’s office.

If you do not want the court to eliminate or change your claim, then you or your attorney shall file with the court a written response to
the objection on or before November 19, 2018 pursuant to FRBP 9006(f). If you are receiving this notice by mail, you may add 3 days to
the response date stated above. The objection should be sent to:

Clerk, U.S. Bankruptcy Court
Middle District of Georgia
P.O. Box 2147
Columbus, GA 31902
(706) 649 – 7837

                                   If a response is filed, a hearing on the objection shall be held on:

                                              December 19, 2018 at 8:30 am located at:
                            Federal Building, 2nd Floor U.S. Courtroom, N. Patterson Street, Valdosta, GA

If you mail your response to the court for filing, you shall send it early enough so the court will receive the response on or before the
response date stated above.

Any response shall also be served to the objecting party: Chapter 13 Trustee, Middle District Of Ga, P.O. Box 1907, Columbus, GA
31902 and upon all other persons indicated on the certificate of service attached to this pleading.

If you or your attorney does not take these steps, the court may decide that you do not oppose the objection to your claim.

This notice is sent by the undersigned pursuant to M.D.GA. LBR 9004-1(C).

This 18 day of October 2018.

    Jon DeLoach, GA Bar No. 217220 for                                             Kyle George, Clerk
    Chapter 13 Trustee                                                             United States Bankruptcy Court
    P.O. Box 1907                                                                  P.O. Box 2147
    Columbus, GA 31902                                                             Columbus, GA 31902
    Telephone (706) 327-4151                                                       Telephone (706) 649-7837
           Case 17-71199           Doc 19       Filed 10/18/18 Entered 10/18/18 13:15:47                      Desc Main
                                                   Document Page 2 of 3




                                                    United States Bankruptcy Court
                                                      Middle District of Georgia
                                                           Valdosta Division

In Re:        Derwin Williams                                                Case Number: 17-71199-JTL
              Manika Grant
              2951 Pauline Church Rd.                                        CHAPTER 13
              Quitman, GA 31643

              XXX-XX-8590
              XXX-XX-3917
                                                         Objection to Claim No. 5
Now comes the standing Chapter 13 Trustee and files her objection to claim filed by United Consumer Financial Svcs, in the amount of
$608.42 designated as claim no. 5 in the Courts records.

The debtor's confirmed Chapter 13 plan does not contain a provision for treating this debt as secured. Therefore, this claim cannot be
treated as secured for the purpose of distribution.

WHEREFORE, the Trustee prays that the Court enter an order allowing claim no. 5 to be treated as unsecured for distribution.


                                                                                         /s/ Jon DeLoach
This 18 day of October 2018.
                                                                                         Jon DeLoach, GA Bar No. 217220
P.O. Box 1907
Columbus, GA 31902
Phone (706) 327-4151
ecf@ch13trustee.com
             Case 17-71199          Doc 19       Filed 10/18/18 Entered 10/18/18 13:15:47                       Desc Main
                                                    Document Page 3 of 3




                                                    United States Bankruptcy Court
                                                      Middle District of Georgia
                                                           Valdosta Division

In Re:        Derwin Williams                                                 Case Number: 17-71199-JTL
              Manika Grant
              2951 Pauline Church Rd.                                         CHAPTER 13
              Quitman, GA 31643

              XXX-XX-8590
              XXX-XX-3917

                                                      CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I have served a true and correct copy of the within and foregoing document (1) via electronic notice to parties
who are ECF Filers and Consenting Users, (2) via electronic notice to ECF Filers and Consenting Users who represent parties, or (3)
depositing it in the United States mail with first class postage attached thereto to all other interested parties not served by electronic
means at their addresses shown below.Bank Officers have been noticed via Certified Mail.
Derwin Williams                                                                      Woodall & Woodall
Manika Grant
2951 Pauline Church Rd.                                                              (Counsel for Debtor)
Quitman,GA 31643


(Debtor)

United Consumer Financial Svcs
C/O Bass And Associates, P.C.
3936 E. Ft Lowell Rd., St 200
Tucson, AZ 85712

(Creditor)



This 18 day of October 2018.                                                        /s/ Jon DeLoach
                                                                                    Jon DeLoach, GA Bar No. 217220
P.O. Box 1907
Columbus, GA 31902
Phone (706) 327-4151
ecf@ch13trustee.com
